EXHIBIT 10.1
 
POLYMEDIX, INC.
CHANGE IN CONTROL SEVERANCE PLAN
 
The Company has adopted this PolyMedix, Inc. Change in Control Severance Plan
for the benefit of certain employees of the Company, on the terms and conditions
hereinafter stated.  All capitalized terms used herein are defined in Section 1
hereof.  The Plan, as set forth herein, is intended to help retain qualified
employees, maintain a stable work environment and provide economic security to
eligible employees in the event of certain terminations of employment.
 
SECTION 1.  DEFINITIONS.  As hereinafter used:
 
1.1. “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
 
1.2. “Board” means the Board of Directors of the Company.
 
1.3. “Cause” shall mean that the Eligible Employee has:  (a) willfully and
continually failed to substantially perform, or been willfully grossly negligent
in the discharge of, his or her duties to the Company or any of its subsidiaries
(in any case, other than by reason of a disability, physical or mental illness
or analogous condition); (b) committed or engaged in an act of theft,
embezzlement or fraud, or committed a willful and material breach of
confidentiality with respect to the Company or any of its subsidiaries or a
willful unauthorized disclosure or use of inside information, customer lists,
trade secrets or other confidential information of the Company or any of its
subsidiaries; (c) willfully breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company or any of its subsidiaries; or (d) been convicted of a felony or a
misdemeanor with respect to which fraud or dishonesty is a material element.  No
act or failure to act on the part of the Eligible Employee shall be deemed
“willful” unless done, or omitted to be done, by the Eligible Employee not in
good faith or without reasonable belief that the Eligible Employee’s act or
failure to act was in the best interests of the Company.  For the avoidance of
doubt, this definition of Cause shall control for all purposes of determining
the rights to benefits for Eligible Employees under the Plan, regardless of any
inconsistency between this definition and a definition of “Cause” that is set
forth in any employment, severance or other agreement between the Eligible
Employee on the one hand, and the Company or any subsidiary of the Company or
any Affiliate of the Company or any subsidiary of the Company, on the other
hand.  In addition to the foregoing (but without limitation of the rights of any
Eligible Employee), this definition of Cause shall also apply for purposes of
each other plan, program, agreement or arrangement between the Company or an
Affiliate and any Eligible Employee which includes the concept of “cause” but
does not define such term and each such plan, program, agreement or arrangement
shall be deemed amended to so provide upon the Effective Date.
 
1.4. A “Change in Control” shall be deemed to mean the first of the following
events to occur after the Effective Date:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then- outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.4(a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
Section (c)(l) or (c)(2) below;
 
(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
 
(c) The consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(1) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires beneficial ownership, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 50% or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities;
or
 
(d) The sale or other disposition by the Company of all or substantially all of
the Company’s assets, other than a sale or other disposition by the Company of
all or substantially all of the Company’s assets to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
 
1.5. “Change in Control Protection Period” shall mean the period commencing on
the first date a Change in Control occurs and ending twenty-four (24) months
following such date.
 
1.6. “Code” means the Internal Revenue Code of 1986, as amended.
 
1.7. “Committee” means the Compensation Committee of the Board.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.8. “Company” means PolyMedix, Inc. and any successors thereto.
 
1.9. “Disability” means a physical or mental condition entitling the Eligible
Employee or Former Employee to benefits under the applicable long-term
disability plan of the Company or any its subsidiaries, or if no such plan
exists, a “permanent and total disability” (within the meaning of Section
22(e)(3) of the Code).
 
1.10. “Effective Date” shall mean November 9, 2011.
 
1.11.  “Eligible Employee” means any employee of the Company who is regularly
scheduled to work at least 30 hours per week.
 
1.12. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.14. “Former Employee” means any former employee of the Company whose
employment with the Company was terminated by the Company without Cause and who
while employed was regularly scheduled to work at least 30 hours per week.
 
1.15. “Good Reason” means any of the following events or conditions that occur
during the Change in Control Protection Period without the Eligible Employee’s
consent: (i) a material adverse alteration in the nature or status of an
Eligible Employee’s responsibilities with the Company or any subsidiary thereof
from those in effect immediately prior to the Change in Control, (ii) a
reduction in salary or target bonus opportunity of an Eligible Employee from
those in effect immediately prior to the Change in Control, or (iii) a
relocation of an Eligible Employee’s principal place of business of more than 50
miles.  However, none of the foregoing events or conditions will constitute Good
Reason unless the Eligible Employee provides the Company with written objection
to the event or condition within 30 days following the occurrence thereof, the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and the Eligible Employee resigns his
employment within 30 days following the expiration of that cure period.
 
1.16. “Plan” means the PolyMedix, Inc. Change in Control Severance Plan, as set
forth herein, as it may be amended from time to time.
 
1.17. “Plan Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee to administer the Plan.
 
1.18. “Safe Harbor Amount” shall mean the greatest pre-tax amount of Payments
(as defined in Section 4) that could be paid to an Eligible Employee or Former
Employee without causing that Eligible Employee or Former Employee to become
liable for any Excise Tax (as defined in Section 4) in connection therewith.
 
1.19. “Severance” means (a) the involuntary termination of an Eligible
Employee’s employment by the Company or any Affiliate, other than for Cause,
death or Disability during the Change in Control Protection Period or (b) a
termination of employment with the Company or any Affiliate as a result of a
resignation by an Eligible Employee for Good Reason which termination becomes
effective during the Change in Control Protection Period; provided that, in any
case, such termination of employment constitutes a “separation from service”
within the meaning of Section 409A of the Code and regulations and other
guidance issued thereunder (“Section 409A”).
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.20. “Severance Benefit” means the payment and benefits described in Section
2.3 below.
 
1.21. “Severance Date” means (i) with respect to an Eligible Employee, the date
on which an Eligible Employee incurs a Severance and (ii) with respect to a
Former Employee, the date on which the Former Employee’s employment was
terminated by the Company without Cause.
 
1.22. “Severance Period” means, for each classification of Eligible Employee,
the duration of time as set forth on Exhibit A hereto.
 
1.23. “Tier I Employee” means any Eligible Employee or Former Employee included
within the classification of a Tier I Employee as set forth on Exhibit A hereto.
 
1.24. “Tier II Employee” means any Eligible Employee or Former Employee included
within the classification of a Tier II Employee as set forth on Exhibit A
hereto.
 
1.25. “Tier III Employee” means any Eligible Employee or Former Employee
included within the classification of a Tier III Employee as set forth on
Exhibit A hereto.
 
1.26. “Tier IV Employee” means any Eligible Employee or Former Employee included
within the classification of a Tier IV Employee as set forth on Exhibit A
hereto.
 
1.27. “Tier V Employee” means any Eligible Employee or Former Employee included
within the classification of a Tier V Employee as set forth on Exhibit A hereto.
 
1.28. “Year of Service” shall mean each completed continuous 12 month period of
employment with the Company or an Affiliate, measured from the Eligible
Employee’s or Former Employee’s most recent hire or rehire date until the
Eligible Employee’s Severance Date or the date that the employment of the Former
Employee was terminated, as applicable.  For purposes of this definition,
authorized leaves of absence shall not be deemed to have interrupted an Eligible
Employee’s or Former Employee’s continuous employment.
 
SECTION 2.  CHANGE IN CONTROL SEVERANCE BENEFITS.
 
2.1. Generally.  Subject to Sections 2.6, 2.7, 2.8, 2.9 and Section 4, each
Eligible Employee and Former Employee shall be entitled to severance payments
and benefits pursuant to applicable provisions of this Section 2 if (i) the
Eligible Employee incurs a Severance during the Change in Control Protection
Period or (ii) the Severance Date with respect to a Former Employee occurs
within the ninety (90) day period ending on the date that the Change in Control
is consummated.  For purposes of calculating severance payments pursuant to this
Section 2, any reduction in an Eligible Employee’s annual base salary during the
Change in Control Protection Period shall be disregarded (unless the Eligible
Employee consented to such reduction).  For avoidance of any doubt, with respect
to Former Employees, no Former Employee will be entitled to the severance
payments and benefits pursuant to the applicable provisions of this Section 2 if
a Change in Control does not occur within the ninety (90) day following such
Former Employee's Severance Date.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.2. Payment of Accrued Obligations.  The Company shall pay to each Eligible
Employee who incurs a Severance during the Change in Control Protection Period a
lump sum payment in cash, paid as soon as practicable but no later than 10 days
after the Severance Date, equal to the sum of (a) the Eligible Employee’s
accrued but previously unpaid annual base salary and any accrued vacation pay
through the Severance Date, and (b) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the fiscal year in which the Severance
Date occurs (if such bonus has not been paid as of the Severance Date).
 
2.3. Severance Benefit.  Subject to Sections 2.6, 2.7, 2.8, 2.9 and Section 4
hereof, each Eligible Employees who incurs a Severance during the Change in
Control Protection Period and each Former Employee whose Severance Date occurred
within the ninety (90) day period ending on the date that the Change in Control
is consummated will be entitled to the following payments and benefits (the
“Change in Control Benefit”): (i) monthly payments equal to one-twelfth on the
Eligible Employee’s or Former Employee’s annual rate of base salary (at the rate
in effect immediately prior to the Change in Control or immediately prior to the
Severance Date, whichever is higher) for the duration of the Severance Period
applicable to such Eligible Employee or Former Employee; (ii) a lump-sum payment
equal to the amount of the annual bonus earned by the Eligible Employee or the
Former Employee in the fiscal year immediately preceding the fiscal year in
which the Severance Date occurs (whether such annual bonus is paid or unpaid as
of the Severance Date) and (iii) a lump-sum payment, of an amount equal to the
aggregate dollar amount that the Company otherwise would have contributed
towards the Eligible Employee’s or Former Employee’s (and, to the extent covered
immediately prior to the Severance Date, his or her eligible dependents) group
health insurance coverage for the duration of the Severance Period.
 
2.4. Equity Treatment.   Subject to Sections 2.6, 2.7, 2.8, 2.9 and Section 4
hereof, without limitation of an Eligible Employee’s rights under any other
plan, program or agreement, all unvested equity and equity-based awards for each
Eligible Employee who incurs a Severance during the Change in Control Protection
Period (including stock options and RSU’s and, for the avoidance of doubt, any
equity or equity-based awards of either the Company or a successor into which
unvested equity of the Company held by an Eligible Employee at the time of a
Change in Control is converted in connection with the Change in Control) shall
become fully vested immediately prior to such Severance.
 
2.5. Outplacement Services.  Subject to Sections 2.6, 2.7, 2.8, 2.9 and Section
4 hereof, each Eligible Employee who incurs a Severance during the Change in
Control Protection Period and each Former Employee whose Severance Date occurred
within the ninety (90) day period ending on the date that the Change in Control
is consummated will be eligible to receive outplacement services for the
duration of the Severance Period, provided that the cost for such outplacement
services shall not  exceed $10,000.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
2.6. Participation Agreement.  With respect to any employee of the Company who
is otherwise eligible to participate in the Plan (other than an employee who is
a Tier IV or Tier V Employee), no such Eligible Employee or Former Employee
shall be entitled to receive benefits under the Plan unless and until such
Eligible Employee or Former Employee has executed a participation agreement in
the form attached hereto as Exhibit B.
 
2.7. Release.  No Eligible Employee who incurs a Severance during the Change in
Control Protection Period or any Former Employee whose Severance Date occurred
within the ninety (90) day period ending on the date that the Change in Control
is consummated shall be eligible to receive any payments or other benefits under
the Plan (other than payment of accrued obligations under Section 2.2 hereof)
unless he or she first executes and delivers to the Company a general release in
favor of the Company in substantially the form attached hereto as Exhibit C (the
“Release”), and all applicable statutory revocation periods related to such
Release shall expire, within sixty (60) days following such Eligible Employee’s
Severance Date or, with respect to a Former Employee, the date of the Change in
Control.  Subject to Section 2.8 below, the payments and benefits described in
Sections 2.3, 2.4 and 2.5 will be paid or provided (or begin to be paid or
provided as applicable) as soon as administratively practicable following the
date the Release becomes irrevocable, provided that if the 60 day period begins
in one taxable year and ends in a second taxable year such payments or benefits
shall not commence until the second taxable year.
 
2.8. Section 409A.  It is intended that payments and benefits under this Plan
not subject Eligible Employees or Former Employees to taxation under Section
409A of the Code and, accordingly, this Plan shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything to the
contrary, no portion of the benefits or payments to be made under the Plan will
be payable until the applicable Eligible Employee or Former Employee has a
“separation from service” from the Company within the meaning of Section
409A.  In addition, to the extent compliance with the requirements of Treas.
Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments and
benefits due to the Eligible Employee or Former Employee upon or following his
“separation from service”, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments and benefits that are otherwise due within six months
following the Eligible Employee’s or Former Employee’s “separation from service”
will be deferred without interest and paid to the Eligible Employee or Former
Employee in a lump sum immediately following that six month period (or upon the
Eligible Employee’s or Former Employee’s death, if earlier). For purposes of the
application of Section 409A, each payment in a series of payments pursuant to
the Plan will be deemed a separate payment.  Notwithstanding anything herein to
the contrary or otherwise, except to the extent any expense, reimbursement or
in-kind benefit provided to an Eligible Employee or Former Employee does not
constitute a “deferral of compensation” within the meaning of Section 409A, (i)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Eligible Employee during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to the Eligible
Employee or Former Employee in any other calendar year, (ii) the reimbursements
for expenses for which the Eligible Employee or Former Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
2.9. Nonduplication; Coordination with Other Arrangements.  This Plan shall not
be deemed to impair any rights of an Eligible Employee or Former Employee
pursuant to any other agreement, plan or arrangement with the Company or an
Affiliate (an “Alternative Arrangement”); provided however that the compensation
and benefits provided under this Plan shall be coordinated with similar
compensation and benefits provided under other Company-sponsored plans and
individual agreements with Eligible Employees or Former Employee so as to avoid
the duplication of any such compensation and benefits.  For the avoidance of
doubt, in the event that an Eligible Employee or Former Employee is party to an
Alternative Arrangement which provides one or more of the types of payments and
benefits provided under Sections 2.3 through 2.5 of this Plan, upon a
termination of employment giving rise to such payments or benefits, the Eligible
Employee or Former Employee shall be entitled to the payment or benefit pursuant
to either the Plan or the Alternative Arrangement, whichever provides the more
favorable payment or benefit to the Eligible Employee or Former Employee, as
determined on a per-payment or per-benefit basis, as applicable.  For avoidance
of doubt, an Eligible Employee or Former Employee will not be entitled to a
payment or benefit under both the Plan and an Alternative Arrangement.
 
SECTION 3.  PLAN ADMINISTRATION.
 
3.1. The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan.  All decisions made by the
Plan Administrator pursuant to the Plan shall be made in its sole and absolute
discretion and shall be final and binding on the Eligible Employees, Former
Employees and the Company.
 
3.2. The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
 
3.3. The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan.  Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan.  All reasonable expenses thereof
shall be borne by the Company.
 
SECTION 4.  EXCISE TAX.
 
Unless a more favorable treatment is otherwise provided in an individual
agreement with an Eligible Employee or Former Employee, in the event it shall be
determined that any payment or benefit whether paid or payable pursuant to the
terms of this Plan or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement (collectively, a “Payment”), to or for the
benefit of an Eligible Employee or Former Employee, would be subject to the
excise tax imposed by Section 4999 of the Code, or any successor provision
thereto, or any similar tax imposed by state or local law, or any interest or
penalties with respect to such excise tax (such tax or taxes, together with any
such interest and penalties, are hereafter collectively referred to as the
“Excise Tax”), then the aggregate amount of Payments payable to the Eligible
Employee or Former Employee shall be reduced to the Safe Harbor Amount, with
such reduction being applied first to the cash payments under Section 2.3 hereof
and then to other benefits provided hereunder; provided however that such
reduction shall not be effected in the event that the net amount of Payments
received or receivable by the Eligible Employee or Former Employee, after giving
effect to the imposition of the Excise Tax (and all other applicable taxes)
exceeds the net amount of such Payments received or receivable by the Eligible
Employee or Former Employee after giving effect to the reduction.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
SECTION 5.  PLAN MODIFICATION OR TERMINATION.
 
The Plan may be terminated or amended by the Board at any time; provided,
however, that during the Change in Control Protection Period, (a) the Plan may
not be terminated and (b) the Plan may not be amended if such amendment would in
any manner be adverse to the interests of any Eligible Employee or Former
Employee.  For the avoidance of doubt, (a) any action taken by the Company or
the Plan Administrator to cause an Eligible Employee or Former Employee to no
longer be designated as a Tier I Employee, Tier II Employee, Tier III Employee,
Tier IV Employee, or Tier V Employee, as the case may be, or to decrease the
benefits for which an Eligible Employee or Former Employee is eligible, and
(b) any amendment to this Section 5 following the occurrence of a Change in
Control shall be treated as an amendment to the Plan which is adverse to the
interests of any Eligible Employee or Former Employee.
 
SECTION 6.  GENERAL PROVISIONS.
 
6.1. Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee or Former Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee or Former
Employee under the Plan shall be liable for, or subject to, any obligation or
liability of such Eligible Employee or Former Employee.  When a payment is due
under this Plan to a severed employee who is unable to care for his or her
affairs, payment may be made directly to his or her legal guardian or personal
representative.
 
6.2. Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee or Former Employee, or any
person whomsoever, the right to be retained in the service of the Company or any
subsidiary thereof, and all Eligible Employees or Former Employees shall remain
subject to discharge to the same extent as if the Plan had never been adopted.
 
6.3. If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
6.4. This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee or Former Employee and any successor to the Company.  If a
severed employee shall die while any amount would still be payable to such
severed employee hereunder if the severed employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative or
administrators of the severed employee’s estate.
 
6.5. The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
 
6.6. The Plan shall not be required to be funded. However, the Company may
decide to use a “rabbi trust” to anticipate its potential Plan
liabilities.  Regardless of whether the Plan is funded, no Eligible Employee or
Former Employee shall have any right to, or interest in, any assets of any
Company which may be applied by the Company to the payment of benefits or other
rights under this Plan.
 
6.7. Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.
 
6.8. This Plan shall be construed and enforced according to the laws of the
State of Delaware, to the extent not preempted by federal law.
 
6.9. All benefits hereunder shall be reduced by applicable withholding and shall
be subject to applicable tax reporting, as determined by the Plan Administrator.
 
6.10. The Plan is intended to be a "severance pay arrangement" within the
meaning of Section 3(2)(B)(i) of ERISA and is intended to meet the descriptive
requirements of a plan constituting a "severance pay plan" within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations § 2510.3-2(b).  To the extent that, with respect to any Eligible
Employee or Former Employee, the Plan does not meet the requirements of  being a
"severance pay plan", then, solely with respect to that Eligible Employee or
Former Employee, the Plan shall constitute an unfunded "top-hat" plan as
described in Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.
 
SECTION 7.  CLAIMS; APPEALS.
 
7.1. Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:
 
Plan Administrator
c/o PolyMedix, Inc.
170 North Radnor Chester Road
Radnor, PA 19087
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
7.2. Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial.  The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
 
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day
period.  This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render his or her decision on the application.  If written notice of
denial of the application for benefits is not furnished within the specified
time, the application shall be deemed to be denied.  The applicant will then be
permitted to appeal the denial in accordance with the Review Procedure described
below.
 
7.3. Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied).  The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim.  A request for a review shall be in
writing and shall be addressed to:
 
Plan Administrator
c/o PolyMedix, Inc.
170 North Radnor Chester Road
Radnor, PA 19087
 
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
 
7.4. Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period.  The Plan Administrator will give
prompt, written notice of his or her decision to the applicant.  In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7.5. Rules and Procedures.  The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
 
7.6. Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described by Section 7.1 above, (b) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (c) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 7.3 above and (d) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 7.4 above).
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
Tier I Employees
 
Chief Executive Officer of the Company
 
Severance Period- 36 months
 
Tier II Employees
 
Senior Vice President; named Officers (C.F.O., C.M.O., C.D.O.); Vice President
Research
 
Severance Period- 24 months
 
Tier III Employees
 
Vice President; Senior Director
 
Severance Period- 18 months
 
Tier IV Employee
 
Director; Manager; Controller
 
Severance Period- 12 months
 
Tier V Employee
 
All Other Eligible and Former Employees
 
Severance Period - 3 months for each Year of Service which the Tier V Employee
has completed as of the Severance Date (with a minimum Severance Period of 3
months and a maximum Severance Period of 12 months)
 
 
 
A-1

--------------------------------------------------------------------------------

 
 